DETAILED ACTION
	In Reply filed on 08/08/2022, claims 1-16 are pending. Claim 15 is withdrawn based on restriction requirement. Claims 1 and 3 currently amended. Claims 1-14 and 16 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous objections to the specification have been withdrawn based on the Applicant’s amendment. 
Previous objection to the claim 1 has been withdrawn based on the Applicant’s amendment. 
35 USC 112(b) of claims 1-14 and 16 have been withdrawn based on the Applicant’s amendment. 
35 USC 102 rejections of claims 1-6, 9, and 11-13 as anticipated by El-Siblani have been maintained in view of the Applicant’s argument. See Response to Arguments below. 
35 USC rejections of claims 7-8, 10, 14, and 16 have been maintained in view of the Applicant’s argument. See Response to Arguments below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 and 05/11/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by 2012/0195994 (“El-Siblani et al” hereinafter El-Siblani).
Regarding Claim 1, El-Siblani teaches a method for layerwise forming an object from a medium capable of solidification ([0002]), whereby the object is built up layer per layer by repeatedly providing a recoating layer of the medium on a support ([0062], object is constructed as a series of layers by moving object build platform a certain distance upward and then exposing solidifiable material to energy supplied by pattern generator) and/or an already formed part of the object and by subsequently solidifying one or more selected areas of the layer of the medium according to a specific pattern before a successive recoating layer is formed in a same manner; 
wherein the successive recoating layers of the medium are applied using a recoater ([0150]) comprising a nozzle head which further comprises a plurality of nozzles (Figure 31, plurality of nozzles 532a-532f) spaced apart from each other ([0151], nozzles are spaced apart in y direction), 
wherein each nozzle has an opening area (Figure 31, nozzles 532a-532f have openings) through which, during application of the successive recoating layer, a continuous stream of the medium is discharged for impinging a coverage area on the layer of the medium on the support and/or the already formed part of the object ([0151]), 
wherein the plurality of nozzles is arranged to provide non-intersecting continuous streams ([0151], nozzles are aligned in a row which implies that the streams are applied in a row as well. Thus, no intersection between streams), 
wherein the nozzle head and the support are relatively movable with respect to each other in at least one running direction (Figure 31, nozzles 532a - 532f are selectively activated as support former 530 moves in the x-axis direction [0151]), and
wherein, in one or more runs of the nozzle head in the at least one running direction, the coverage areas of the continuous streams cover an entire coverage width defined between two outer coverage areas viewed from the at least one running direction ([0150]- [0151]).    
Regarding Claim 2, El-Siblani teaches the method according to claim 1, wherein the coverage areas of the continuous streams cover an entire coverage width in a single run (Figure 31, the nozzles 532a-532f spread over the entire coverage area which implies it will cover the entire coverage width in a single run [0151]).  
Regarding Claim 3, El-Siblani teaches the method according to claim 1, wherein the coverage areas of the continuous streams in the at least one running direction, discharged from the plurality of the nozzles form deposition paths, wherein the deposition paths, at least partially overlap ([0151], several rows of nozzles may be provided, and the nozzles in one row may be offset from those in another row along the y-axis direction to provide more complete coverage along the y-axis direction, which implies at least some overlap between the coverage due to the offset position of the nozzles).  
Regarding Claim 4, El-Siblani teaches the method according to claim 1, wherein the nozzle head comprises a plurality of nozzle arrays that are offset from each, wherein the plurality of nozzle arrays are arranged in at least a first nozzle array and a second nozzle array other ([0151], several rows of nozzles may be provided, and the nozzles in one row may be offset from those in another row along the y-axis direction), and wherein a path of the coverage areas of the continuous streams of the nozzles of the first array at least partially overlap with respect to a path of the coverage areas of the continuous streams of the nozzles of the second array in the one or more runs of the nozzle head in the at least one running direction (it is implies the streams of the first array at least partially overlap with the streams of the second array due to the offset configuration of the two rows of arrays).  
Regarding Claim 5, El-Siblani teaches the method according to claim 4, wherein in the at least one running direction the opening areas of the nozzles of the first array at least partially overlap with respect to the opening areas of the nozzles of the second array ([0151], rows of nozzles are arranged in offset configuration which implies the opening areas of the nozzles of first row will at least partially overlap with the opening areas of the nozzles of second row).  
Regarding Claim 6, El-Siblani teaches the method according to claim 4, wherein neighboring coverage areas in a same coverage area array are distanced at a coverage area pitch measured from a center point of the coverage area to a center point of the neighboring coverage area in the same coverage area array (Figure 31, nozzles 532a-532f are spaced apart in y direction. Thus, the coverage areas are distanced from each other and can be measured from the center point of one coverage area to the next).
Regarding Claim 9, El-Siblani teaches the method according to claim 1, wherein nozzles are arranged to selectively dispense a continuous stream of the medium (Figure 31, plurality of nozzles 532a-532f and the method can be carried out as either continuous or noncontinuous [0072]), wherein the nozzles provide an adjustable flow rate for discharging the medium ([0071], a control unit is present to adjusts the flow rate and/or duration of flow additional solidifiable material from a corresponding reservoir).  
Regarding Claim 11, El-Siblani teaches the method according to claim 1, wherein prior to applying the successive layer of the medium, a height distribution of an upper surface of the layer of the medium on the support and/or the already formed part of the object is determined using a measuring device, wherein applying the successive layer is carried out based on the determined height distribution so as to compensate for unflatness and/or non-uniformity of the measured height distribution ([0158]).  
Regarding Claim 12, El-Siblani teaches the method according to claim 1, wherein each nozzle is provided with an edge wall extending around an opening area (Figure 31, nozzles 532a-532f have an edge wall around the opening area).  
Regarding Claim 13, El-Siblani teaches the method according to claim 1, wherein a flow pulse is provided during initial commencement of discharging the continuous stream of medium ([0071], a control unit is present to adjusts the flow rate and/or duration of flow additional solidifiable material from a corresponding reservoir based on the measurement of flow level sensor).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0195994 (“El-Siblani et al” hereinafter El-Siblani) as applied to claim 4 above, and further in view of US2017/0107383 (“Okamoto et al” hereinafter Okamoto).
Regarding Claim 7, El-Siblani teaches the method according to claim 4, wherein the coverage areas of successive arrays are offset at a coverage area array pitch in the at least one running direction ([0151], several rows of nozzles may be provided, and the nozzles in one row may be offset from those in another row along the y-axis direction which implies the coverage areas are also offset). El-Siblani fails to explicitly teach wherein the coverage area array pitch is measured from a first line going through center points of the coverage areas of the first array to a second line going through center points of coverage areas of the second array, and wherein the coverage area array pitch is larger than two times a coverage area diameter.  
However, Okamoto teaches wherein the coverage area array pitch is measured from a first line going through center points of the coverage areas of the first array to a second line going through center points of coverage areas of the second array (Figure 5A-6E and [0089-0092]). 
El-Siblani and Okamoto are considered to be analogous to the claimed invention because both are in the same field of using multiple nozzle arrays to simultaneously dispense liquid materials. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the coverage array disclosed by El-Siblani by implemented the coverage array pitch measurement as taught by Okamoto because the result of combination would have been obvious and lead to similar and predictable result. See MPEP 2143 (I)(A).
Both El-Siblani and Okamoto fails to explicitly teach the coverage area array pitch is larger than two times a coverage area diameter.  As the diameter of the nozzle is a variable that can be modified, among others, by adjusting said the coverage area array pitch and coverage area diameter, with said as the diameter of the nozzle increases as the coverage area array pitch and coverage area diameter increase. The precise coverage area array pitch and coverage area diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed coverage area array pitch and coverage area diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the coverage area array pitch and coverage area diameter in the method of modified El-Siblani to obtain the desired nozzle diameter (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 10, El-Siblani teaches the method according to claim 1. El-Siblani teaches several rows of nozzles may be provided to dispenses same material ([0151]), but fails to teach wherein at least two subsets of the plurality of nozzles are configured to provide different materials, wherein a first subset is in fluid communication with a first reservoir containing a first material, and wherein the second subset is in fluid communication with a second reservoir containing a second material.
However, Okamoto teaches at least two subsets of the plurality of nozzles are configured to provide different materials ([0095]), wherein a first subset is in fluid communication with a first reservoir containing a first material (Figure 7, head unit 1401 can eject material M [0095] and in fluid communication with material supply section [0057]), and wherein the second subset is in fluid communication with a second reservoir containing a second material (Figure 7, head unit 1403 can eject a constituent material different from material M [0095] while in fluid communication with material supply section [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the plurality of nozzles configured to provide same material as disclosed by El-Siblani by incorporating the plurality of nozzles configured to provide different material as taught by Okamoto to generated a three-dimensionally shaped article formed from different types of materials ([0095]). Furthermore, the result of combination would have been obvious and lead to similar and predictable result. See MPEP 2143 (I)(A).
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0195994 (“El-Siblani et al” hereinafter El-Siblani) as applied to claim 1 above, and further in view of US2018/0297272 (“Preston et al” hereinafter Preston).
Regarding Claim 8, El- Siblani teaches the method according to claim 1, but fails to teach wherein a single successive layer is provided by performing a plurality of runs in the at least one running direction, wherein, in a first run, paths of the coverage areas of the continuous streams discharged from the plurality of nozzles in the at least one running direction are distanced from each other with non-covered regions therebetween,  wherein the non-covered regions are subsequently covered by performing one or more additional runs, wherein, prior to performing the one or more additional runs, the coverage areas are shifted in a direction transverse to the running direction such that the paths of the coverage areas during the additional run cover at least a portion of the non-covered regions.  
However, Preston teaches a single successive layer is provided by performing a plurality of runs in the at least one running direction ([0089]-[0090]), wherein, in a first run, paths of the coverage areas of the continuous streams discharged from the plurality of nozzles in the at least one running direction are distanced from each other with non-covered regions therebetween (Figure 6, during the first run, plurality of strands of build materials formed the first layer 601 are dispended with junctions 615 in between [0087]),  wherein the non-covered regions are subsequently covered by performing one or more additional runs (Figure 6, during the second run, plurality of strands of build materials formed the second layer 602, perpendicular to the first layer 601 and filled the junctions 615 [0087]) , wherein, prior to performing the one or more additional runs, the coverage areas are shifted in a direction transverse to the running direction such that the paths of the coverage areas during the additional run cover at least a portion of the non-covered regions ([0087], a cross link deposition pattern with alternated oriented layers is used).  
El-Siblani and Preston are considered to be analogous to be claimed invention because both are in the same field both are in the same field of using nozzles to simultaneously dispense liquid materials to form 3D object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method disclosed by El-Siblani by incorporating a plurality of runs of nozzle as taught by Preston to reduce nominal volumetric error as-printed voids and minimized the required overfilled volume ([0087]). 
Regarding Claim 14, El-Siblani teaches the method according to claim 1, but fails to teach wherein a gas is guided through the nozzles at an end of a discharge.  
However, Preston teaches a gas is guided through the nozzles at an end of a discharge ([0057], nozzle might include inlet gas).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the method disclosed by El-Siblani by incorporating a gas guided through the nozzles as taught by Preston to immediately stiffen the dispensed material to facilitate extended bridging, larger overhangs, or other structures that might otherwise require support structures underneath ([0057]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US2012/0195994 (“El-Siblani et al” hereinafter El-Siblani).
Regarding Claim 16, El-Siblani teaches the method of claim 6, but does not explicitly teach wherein the coverage area pitch is between 0.5 to 1 times a coverage area diameter times a total number of arrays of the plurality of nozzle arrays.
As the diameter of the nozzle is a variable that can be modified, among others, by adjusting said the coverage area array pitch and coverage area diameter, with said as the diameter of the nozzle increases as the coverage area array pitch and coverage area diameter increase. The precise coverage area array pitch and coverage area diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed coverage area array pitch and coverage area diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the coverage area array pitch and coverage area diameter in the method of El-Siblani to obtain the desired nozzle diameter (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Response to Arguments
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues El-Siblani does not describe Applicant’s claimed multi-nozzle recoating arrangement for providing a successive layer of build material to be selectively solidified. Notably, none of the references demonstrates any awareness of a particularized problem that would provide a reason to modify El-Siblani in a way that resulted in Applicant’s claimed invention. In particular, El-Siblani does not describe Applicant’s claimed multi-nozzle recoater for applying successive layers of build material to be selectively solidified and El-Siblani merely describes nozzles for 3D printing support material onto a build platform and nozzles in El-Siblani are not used as a recoater for providing a successive layer of build material to be selectively solidified. 
The Examiner respectfully disagrees. El-Siblani teaches nozzles 532a-532f dispense a first solidifaible material upward toward build platform 54 ([0151] and Figure 30) and solidification device 546 may be any suitable solidification energy device that is configured to cause the material dispensed from nozzles 532 a - 532 f to solidify which forms a layer of build material ([0152]). El-Siblani also disclosed the solidifaible material dispensed by a plurality of nozzles 532a-532f can be used to dispense solidifaible materials that form part of the finished object ([0150]) and the object is constructed as a series of layers by moving object build platform ([0062]). Therefore, El-Siblani does teaches a multi-nozzle recoater for applying successive layers of build material to be selectively solidified as claimed in Claim 1. Furthermore, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (MPEP 2144. IV).
In conclusion, 35 USC 102 rejection of claims 1-6, 9, and 11-13 as anticipated by El-Siblani are maintained. 35 USC 103 rejections of claims 7-8, 10, 14, and 16 are also maintained since claim 1 is not allowable over the prior art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744